NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4301-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CRAIG J. HUGHES, a/k/a
CRAIG J. AZIZ, MALIK AZIZ,
AMIN HARRIS, JEFFREY
J. HUGHES, PARKER J.
MALIK, JEROME A. MOORE,
JEROME OKNEAL,
ERIC PALMER, MALIK
PARKER and ALEX SAXTON,

     Defendant-Appellant.
______________________________

                   Submitted May 25, 2021 – Decided June 10, 2021

                   Before Judges Yannotti and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 18-08-0661.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Laura B. Lasota, Assistant Deputy Public
                   Defender, of counsel and on the brief).
             Robert J. Carroll, Acting Morris County Prosecutor,
             attorney for respondent (John McNamara, Jr., Special
             Deputy Attorney General/Acting Chief Assistant
             Prosecutor, of counsel and on the brief).

PER CURIAM

      After the trial judge denied his motion to suppress evidence, defendant

Craig J. Hughes pled guilty to second-degree certain persons not to possess

weapons, N.J.S.A. 2C:39-7(b)(1). Defendant was sentenced to five years in

prison, subject to a five-year period of parole ineligibility.

      Defendant appeals the denial of his suppression motion and raises the

following contention:

             THE TRIAL COURT ERRED WHEN IT HELD THAT
             THE COMMUNITY CARETAKING DOCTRINE
             JUSTIFIED THE MOTOR VEHICLE STOP.
             ACCORDINGLY, THE EVIDENCE DISCOVERED
             AND SEIZED DURING A SEARCH OF THE CAR
             SHOULD BE SUPPRESSED.

Having considered defendant's argument in light of the record and the applicable

law, we affirm.

                                         I.

      The judge conducted an evidentiary hearing on defendant's motion at

which Officer Michael Ambrose was the only witness.              Defendant's sole

argument at the hearing was "limited to only what the officer saw before he


                                                                           A-4301-18
                                         2
initiated the stop" of the vehicle in which defendant was a front seat passenger.

Defendant alleged that Ambrose had no legal justification for stopping the car

and, therefore, any evidence seized after the stop should be suppressed. In

rejecting this argument, the judge relied on the following facts presented at the

hearing.

      At approximately 1:00 a.m. on June 11, 2018, Ambrose was parked on

Indian Road in his marked patrol car in a spot that had a "full view" of a

supermarket parking lot located near Routes 53 and 80. The supermarket was

closed at that late hour, but its lights were on and Ambrose testified that someone

not familiar with the store's business hours might think it was open.

      A GMC Envoy passed by Ambrose on Indian Road and went into the

supermarket parking lot. Ambrose noticed there were four occupants in the car.

The car drove to the front of the store, where a woman was standing near the

door. The occupants stopped to speak to the woman for a moment, and then the

car drove through the parking lot toward Route 53 and parked in a spot in the

back of the empty parking lot. The driver turned the lights of the car off and the

car remained there for no more than a minute.

      From his past experience as a patrol officer, Ambrose knew that drivers

sometimes became "lost or confused" in that area while attempting to get on


                                                                             A-4301-18
                                        3
Route 80. Therefore, Ambrose "decided to pull into the parking lot and see if

[the occupants of the Envoy] were disabled, lost, and see what they were doing

in the parking lot."

      As Ambrose drove into the lot, the Envoy backed up and started "traveling

through the parking lot with its headlights off towards the exit to get back . . .

onto Indian Road." Ambrose testified that he then decided to stop the Envoy

"to, one, advise them to turn their headlights on, because it appeared they were

going to be turning [o]nto a main road. Also, to see if they were lost or seeking

any type of assistance, since they were parked in an area of the parking lot with

the lights off and paused for a few minutes." On cross-examination, defendant's

attorney asked Ambrose if he stopped the car for "any other reason." He replied:

             No. Not at all. It was to check to see. Like I said, I
             stated in my report, see if they were lost, if they needed
             some type of assistance, and also to make them aware
             that their headlights were not on before they entered a
             roadway, especially a highway.

      When the Envoy was approximately 100 feet away from pulling out on

the road, Ambrose activated his patrol car's overhead lights and the Envoy

stopped in the parking lot. Ambrose got out of his car and approached the

driver's side of the Envoy. He "started asking [the occupants] where they were

coming from, if they were lost . . . ." The occupants "subsequently . . . informed


                                                                            A-4301-18
                                         4
[Ambrose] that they were just trying to get back to Route 80." Starting a

conversation with the driver, Ambrose "asked some other questions in regards

to being lost about where they were coming from . . . ." The driver told Ambrose

the group was coming from a party, but said "she wasn't going to tell" him

"where the party was."

        The woman who had been standing at the door of the supermarket then

approached Ambrose and he recognized her as someone he knew from prior

encounters while on patrol. The woman told Ambrose that the group had told

her "that they were looking for a 7-Eleven."

        Ambrose asked the driver for her license, but she did not have one with

her. At this point, Ambrose noticed that one of the back seat passengers was

wearing blue latex gloves on her hands, but she only laughed when he asked her

why. Defendant, who was sitting in the front passenger seat, also declined to

identify himself.

        Another officer arrived at the scene and Ambrose began speaking to

defendant on his side of the Envoy. From that vantage point, Ambrose saw a

black bag that was resting against the center console of the car on the passenger

side.    Defendant attempted to cover the bag with his hand, but Ambrose

"observed what appeared to be a police scanner, binoculars[,] and a screwdriver


                                                                           A-4301-18
                                        5
inside the bag." Based on Ambrose's training, he "identified [these items] as

burglary tools."

      Ambrose asked defendant to get out of the car and placed him under arrest.

The officers then removed the other occupants and arrested them. Once the

occupants left the car, Ambrose saw a handgun in plain view inside the car. The

police located another gun inside the Envoy during a subsequent search.

      While the occupants of the Envoy were later being processed at the police

station, two of them "admitted to conspiring with [defendant and the fourth

passenger] to rob a convenience store on their way" to a casino in Pennsylvania.

A Morris County grand jury thereafter returned an eight-count indictment

charging all four occupants with two counts of second-degree possession of a

weapon for an unlawful purpose; two counts of second-degree unlawful

possession of a weapon, and second-degree conspiracy to commit robbery. In

separate counts, the indictment charged defendant with fourth-degree possession

of a radio to intercept emergency communications while committing or

attempting to commit a crime; and the offense to which he pled guilty, second -

degree certain persons not to possess weapons. 1 The indictment also charged


1
   As part of his plea agreement, the State moved to dismiss the remaining
charges against defendant at the sentencing hearing and the judge granted this
request.
                                                                          A-4301-18
                                       6
the driver of the Envoy with second-degree certain persons not to possess

weapons.

      In addition to the officer's testimony, the State presented a surveillance

video of the supermarket parking lot and a "MVR recording" taken by the

dashboard camera in Ambrose's patrol car. Both videos were consistent with

Ambrose's account of his actions before and during the stop.

      At the conclusion of the hearing, defendant asked that the evidence seized

from the Envoy be suppressed because Ambrose did not have the reasonable

suspicion of criminal activity necessary to conduct a motor vehicle stop.

According to defendant, he and the other occupants of the car simply pulled into

a parking lot, parked for about a minute, and then began to drive away. Although

defendant conceded the driver did not turn on the car's lights as she drove

through the lot, he asserted there was no traffic violation because the car had not

yet reached the highway. 2

      In his thorough oral opinion, the judge agreed with defendant that the

officer did not have "a reasonable and articulable suspicion that the driver of the



2
   In this regard, N.J.S.A. 39:3-47(a) states that it is a motor vehicle violation
for a person to "drive, move, park or be in custody of any vehicle . . . on any
street or highway during the times when lighted lamps are required . . . ."
(emphasis added).
                                                                             A-4301-18
                                        7
vehicle or its occupants [were] committing a criminal or disorderly persons

criminal offense or [were] committing a motor vehicle violation" prior to

stopping the Envoy. However, this legal conclusion was not the end of the

inquiry.

      The judge found that Ambrose credibly testified that he stopped the Envoy

because he believed the occupants were lost as other drivers in that area of the

town sometime became when looking for Route 80. The judge also credited

Ambrose's testimony that he wanted to make sure that the occupants did not

drive out of the parking lot onto the highway without their car lights on.

      The judge noted that Ambrose's beliefs were fully reasonable. He stated:

            [T]he testimony . . . revealed the officer did not stop the
            vehicle for no reason and he did articulate in the
            testimony a number of elements of his thinking that
            seemed to be borne out by the testimony and the
            circumstances. One of the things he noted was that the
            activity of the vehicle suggested to him that there might
            be a problem and he specifically referred to a thought
            that it might be lost. He referred to that area being near
            where Route 80 is located and, again, the vehicle pulled
            into the parking lot, interacted with a pedestrian, pulled
            to the far end of the parking lot for a brief moment and
            then started to exit . . . the parking lot. So at the point
            at which he stopped . . . stopped the vehicle . . . he had
            seen some activity that suggested to him that there
            might be a problem and he specifically articulated the
            vehicle being lost and, secondly, he articulated that the
            lights were not on at that point and that was something
            he noted.

                                                                             A-4301-18
                                        8
      Under the totality of these circumstances, the judge concluded that

Ambrose was justified in stopping the Envoy based upon the community

caretaking exception to the warrant requirement that exists when a police office

is engaged in "community caretaking functions, totally divorced from the

detection, investigation, or acquisition of evidence relating to the violation of a

criminal statute." Cady v. Dombrowski, 413 U.S. 433, 441 (1973); see also State

v. Diloreto, 180 N.J. 264, 275 (2004). As the judge observed:

            It might be a different case if the vehicle had never
            proceeded and stopped briefly at the bottom of the
            parking lot. It might be a different case if the vehicle
            had not had its lights off as it was approaching the exit,
            but those are the circumstances established by the
            record.

Instead, the judge found that the officer simply wanted to provide the assistance

he thought the occupants of the vehicle needed to get to where they were going

in a safe manner. Therefore, the judge determined that Ambrose's conduct was

objectively reasonable under the totality of all of the circumstances existing

before he stopped the car.

      The judge subsequently denied defendant's motion for reconsideration in

which defendant argued that Ambrose's testimony concerning his belief the

occupants of the Envoy were lost and that he wanted to protect them from going


                                                                             A-4301-18
                                        9
out on the highway without their car lights on was a pretext designed to excuse

an illegal stop. In rejecting this contention, the judge stated "it does not appear

to be a situation that there was an ongoing criminal investigation and that a

subject or a zone of privacy was targeted pretextually or some action." Thus,

the judge again concluded "that the totality and the cumulative circumstances

that prompted the police action were reasonably understood to be within . . . a

community caretaking function."

                                        II.

      On appeal, defendant argues that the police officer's stop of the car was

not justified under the community caretaking exception to the warrant

requirement. We disagree.

      When reviewing an order granting or denying a motion to suppress

evidence, we accept a trial court's findings of fact if they are supported by

sufficient credible evidence in the record. State v. Gamble, 218 N.J. 412, 424

(2014) (citing State v. Elders, 192 N.J. 224, 243 (2007)). Deference should be

afforded to a trial judge's findings when they are "substantially influenced by

his [or her] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." State v. Johnson, 42 N.J. 146, 161

(1964). If the trial court's decision is based upon a legal conclusion, "we conduct


                                                                              A-4301-18
                                        10
a de novo, plenary review." State v. Rockford, 213 N.J. 424, 440 (2013). "A

trial court's interpretation of the law . . . and the consequences that flow from

established facts are not entitled to any special deference." Gamble, 218 N.J. at

425.

       "The community-caretaking doctrine recognizes that police officers

provide a wide range of social services outside of their traditional law

enforcement and criminal investigatory roles." State v. Scriven, 226 N.J. 20, 38

(2016) (internal quotation marks and citations omitted). The doctrine provides

an independent justification for intrusions into a citizen's liberty that would

otherwise require a showing of probable cause or reasonable and articulable

suspicion of criminal behavior. Diloreto, 180 N.J. at 276. In applying the

doctrine, courts have long recognized the importance of law enforcement's

concerns for the proper and safe operation of automobiles. See Cady, 413 U.S.

at 441 (establishing the doctrine within the context of state regulation of

vehicles). Our Supreme Court has found that the community caretaker role

permits officers to "check on the welfare or safety of a citizen who appears in

need of help on the roadway without securing a warrant or offending the

Constitution." Scriven, 226 N.J. at 38.




                                                                           A-4301-18
                                      11
      The doctrine entails a two-part inquiry. First, a court must ask whether

the officer has reacted to an objectively reasonable community concern. Id. at

39 (stating that officers must have an "objectively reasonable basis" to stop a

vehicle to provide aid or check a motorist's welfare). That concern must serve

as a distinct motivation for the officer's conduct, divorced from any desire to

further a criminal investigation. In other words, community caretaking may not

serve as a pretext for a warrantless intrusion into a citizen's liberty that does not

satisfy another warrant exception. State v. Bogan, 200 N.J. 61, 77 (2009).

However, the "divorce" between the two police functions "need only relate to a

sound and independent basis for each role, and not to any requirement for

exclusivity in terms of time and space." Ibid. (citation omitted).

      Second, the court must discern whether the actions taken by an officer

pursuant to his community caretaking remained within the limited scope

justified by the caretaking function. As with all police stops, the officer's

conduct must be "reasonably related in scope to the circumstances which

justified the interference in the first place." State v. Dickey, 152 N.J. 468, 476

(1998) (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)). Moreover, an officer's

"community caretaking inquiry must not be 'overbearing or harassing in nature.'"




                                                                               A-4301-18
                                        12
State v. Drummond, 305 N.J. Super. 84, 89 (App. Div. 1997) (quoting State v.

Davis, 104 N.J. 490, 503 (1986)).

      As these legal standards imply, the two-part application of the community

caretaking doctrine is a fact-sensitive inquiry. In several cases, we have found

that the police had an objectively reasonable basis to engage in community

caretaking. For example, in State v. Cohen, 347 N.J. Super. 375, 380-81 (App.

Div. 2002), we stated that the police were authorized to conduct a car stop to

inspect darkly-tinted windows that obstructed vision and posed an apparent

"hazardous vehicular condition."

      In State v. Martinez, 260 N.J. Super. 75, 77-78 (App. Div. 1992), we

authorized a stop of a car traveling less than ten miles per hour in a twenty -five

mile per hour residential zone without flashers at 2:00 a.m. because there were

reasonable concerns that the driver was in distress, the vehicle was disabled, or

the slow driving posed a hazard to other motorists. And in State v. Goetaski,

209 N.J. Super. 362, 364-65 (App. Div. 1986), we held the officer was justified

in stopping a motorist driving slowly at 4:00 a.m., with a left blinker flas hing,

while on the shoulder of a rural state highway.

      We also relied upon the community caretaking doctrine in ruling that the

police were authorized to stop a car at 12:20 a.m. after it was weaving within its


                                                                             A-4301-18
                                       13
lane at thirty-six miles per hour in a forty-five mile per hour zone. State v.

Washington, 296 N.J. Super. 569, 571-72 (App. Div. 1997). The police were

also authorized by the doctrine to investigate a parked, darkened car at a closed

car wash at 11:44 p.m. Drummond, 305 N.J. Super. at 86-88. In both cases, the

officers suspected that the occupants might be in distress, pose a threat to others,

or need assistance.

      On the other hand, distinguishing Goetaski, Martinez, and Washington,

the Court in Scriven held the trial court correctly determined that the community

caretaking doctrine did not authorize an officer to stop a motorist who was

operating his high beams under circumstances that did not affect oncoming

vehicles or otherwise affect the safety of others. Scriven, 226 N.J. at 36, 38-40.

The Court noted that the driver's use of his high beams "did not suggest that the

driver of the car was 'impaired' or that the vehicle had a 'problem.'" Id. at 39.

The Court recognized that an officer may instruct a driver to dim high beams if

their brightness impairs an officer's or road workers' ability to perform tasks;

yet, the officer in Scriven stopped the car for a different reason–he mistakenly

and unreasonably believed the driver violated a motor vehicle law. Id. at 39-40.

      Similarly, in State v. Cryan, 320 N.J. Super. 325, 327, 331 (App. Div.

1999), we found that the community caretaking doctrine did not justify a stop


                                                                              A-4301-18
                                        14
when the driver merely paused for about five seconds after a stoplight turned

green at approximately 4:24 a.m. Simply put, that delay was not enough for an

objectively reasonable officer to conclude that the driver was experiencing

difficulty, thereby posing a hazard to himself or others. Id. at 331.

      Applying these principles to the totality of circumstances presented in this

case, we discern no error in the trial court's decision. Given our standard of

review, we are constrained to defer to the trial judge's credibility determination

that Officer Ambrose stopped the Envoy in order to advise the driver that she

was about to turn onto a highway without her lights on and to see if the group

was lost and needed assistance in finding their way.

      We also discern no error in the judge's conclusion that the stop furthered

the community caretaking purpose. Ambrose knew from past experience that

drivers became "lost or confused" in the area of Indian Road while looking for

Route 80. Judged under an objectively reasonable standard, the Envoy certainly

appeared to be lost when it entered the vacant parking lot at 1:00 a.m. The

occupants of the car had a conversation with a woman standing at the front of

the supermarket and then pulled into the very back of the parking lot. After

parking for about a minute, the car began pulling out of the parking lot toward

the highway without its lights on. Under this set of facts, we are satisfied that


                                                                            A-4301-18
                                       15
the officer properly stopped by the car in order to assist the occupants of the

Envoy in finding their way safely to their next destination.

      Ambrose also properly stopped the Envoy under the community

caretaking doctrine because it was about to drive onto the highway without its

lights on. While the driver had not committed a traffic violation under N.J.S.A.

39:3-47(a) by driving without lights in the parking lot, Ambrose credibly

testified he was concerned for the safety of the occupants if they left the parking

lot without realizing their lights were off. Had they done so, the driver would

have put the safety of herself, her passengers, and the public in other vehicles in

immediate danger.

      Unlike cases involving a slow moving vehicle, where an officer may only

suspect equipment trouble or other distress, Ambrose could see the Envoy did

not have its lights on. Moreover, unlike in Scriven, Ambrose did not stop the

car merely to enforce a traffic law. Instead, the judge found that the officer's

purpose was to protect the occupants from the obvious jeopardy they faced if

they entered the highway without the necessary illumination.

      A police officer need not simply permit a community hazard to pass by.

Scriven, 226 N.J. at 38.     Consistent with the principles of the community

caretaking doctrine, we are satisfied that the officer was authorized to conduct


                                                                             A-4301-18
                                       16
a traffic stop to advise the Envoy's driver that her lights were off and to inquire

if she and the other occupants were lost. Therefore, the judge properly denied

defendant's motion to suppress the evidence found following this lawful stop. 3

      Affirmed.




3
  As already noted, defendant's suppression motion was limited to a challenge
to the officer's authority to stop the Envoy. He did not challenge the officer's
plain view observations of the burglary tools or the handgun after he stopped
the car.
                                                                             A-4301-18
                                       17